Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001719
                                                        30-DEC-2015
                                                        11:04 AM



               SCWC-13-0001719 and SCWC-13-0002367


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


        VARDAN KAGRAMANY and AKOP TADEVOSOVICH CHANGRYAN,

               Petitioners/Defendants-Appellants, 


                                and


              ARAIK DAVTYAN, Respondent/Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

    (CAAP-13-0001719 and CAAP-13-0002367; CR. NOS. 11-1-1226

                          and 11-1-0384)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

    and Circuit Judge Trader, in place of Wilson, J., recused)


          Petitioners/Defendants-Appellants’ applications for


writ of certiorari filed on November 19, 2015, are hereby


rejected. 


          DATED:   Honolulu, Hawai'i, December 30, 2015.

Jeffrey A. Hawk and            /s/ Mark E. Recktenwald

Richard H.S. Sing

for petitioners
               /s/ Paula A. Nakayama

Brandon H. Ito and

Sonja P. McCullen
             /s/ Sabrina S. McKenna

for respondent

State of Hawai'i               /s/ Richard W. Pollack

                               /s/ Rom A. Trader